IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

ORLANDO THOMPSON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-1611

STATE OF FLORIDA,

      Respondent.

___________________________/


Opinion filed December 16, 2016.

Petition for Writ of Prohibition – Original Jurisdiction.

Alvin L. Peters of Peters & Scoon, Panama City, for Petitioner.

Pamela Jo Bondi, Attorney General, and Virginia Harris, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition is DENIED without prejudice to the petitioner’s ability to raise

the affirmative defense of self-defense at trial. See Mederos v. State, 102 So. 3d 7,

11 (Fla. 1st DCA 2012).

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.